Case 1:20-cr-00116-TWP-DML Document 68 Filed 06/14/21 Page 1 of 5 PageID #: 840




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF INDIANA
                                   INDIANAPOLIS DIVISION

 UNITED STATES OF AMERICA,                             )
                                                       )
                               Plaintiff,              )
                                                       )
                          v.                           )   Case No. 1:20-cr-00116-TWP-DML
                                                       )
 RUSSELL CHARLES TAYLOR,                               ) -01
                                                       )
                               Defendant.              )

               ENTRY ON GOVERNMENT'S FOURTH MOTION IN LIMINE

        This matter is before the Court on Plaintiff United States of America's ("Government")

 Fourth Motion in Limine (Filing No. 48). Defendant Russell Charles Taylor ("Taylor") is

 scheduled for a jury trial on July 19, 2021. On March 10, 2021, the Government filed the instant

 motion seeking a preliminary order regarding statements made by Taylor during proffer sessions

 in 2015. Id. Taylor was ordered to file a response, if any, by no later than March 24, 2021 (Filing

 No. 49). Taylor requested a two-day extension of time for filing a response, which the Court

 granted (Filing No. 50; Filing No. 51). The Court granted an additional extension of time to April

 30, 2021, for Taylor to respond to the Fourth Motion in Limine (Filing No. 55). However, Taylor

 did not file a response to the Motion, so it is now ripe for the Court's consideration.

        For the following reasons, the Motion is granted.

                                     I.     LEGAL STANDARD

        "[J]udges have broad discretion in ruling on evidentiary questions during trial or before on

 motions in limine." Jenkins v. Chrysler Motors Corp., 316 F.3d 663, 664 (7th Cir. 2002). The

 Court excludes evidence on a motion in limine only if the evidence clearly is not admissible for

 any purpose. See Hawthorne Partners v. AT&T Technologies, Inc., 831 F. Supp. 1398, 1400 (N.D.
Case 1:20-cr-00116-TWP-DML Document 68 Filed 06/14/21 Page 2 of 5 PageID #: 841




 Ill. 1993). Unless evidence meets this exacting standard, evidentiary rulings must be deferred until

 trial so questions of foundation, relevancy, and prejudice may be resolved in context. Id. at 1400–

 01. Moreover, denial of a motion in limine does not necessarily mean that all evidence

 contemplated by the motion is admissible; rather, it only means that, at the pretrial stage, the Court

 is unable to determine whether the evidence should be excluded. Id. at 1401.

                                        II.      DISCUSSION

        In 2015, Taylor was arrested and charged by way of criminal complaint with 7 counts of

 producing child pornography, in violation of 18 U.S.C. § 2251(a), and 1 count of possession of

 child pornography, in violation of 18 U.S.C. § 2252(a)(4)(B). (See Docket No. 1 in Cause No.

 1:15-cr-165-TWP-DKL). After his arrest in 2015, Taylor entered into a proffer agreement with

 the Government and the proffer agreement included the following provision:

        4. Notwithstanding paragraphs (2) and (3) above, the Government may use --

        ...

        b. statements made by RUSSELL CHARLES TAYLOR at the meetings and all
        evidence obtained directly or indirectly from those statements for the purpose of
        cross-examination should [he] testify, or to rebut any evidence offered by or on
        behalf of RUSSELL CHARLES TAYLOR in connection with any trial and/or
        sentencing.

 (Filing No. 48-1 at 1–2.) Thereafter, Taylor participated in proffer sessions with the Government

 on May 14, June 18, and August 17, 2015, during which he made statements relevant to the

 offenses charged in the Indictment. On December 10, 2015, Taylor pled guilty to several counts

 of sexual exploitation of minors and was sentenced to 324 months' imprisonment. On February 28,

 2020, after extensive litigation, the undersigned entered an order vacating Taylor’s conviction and

 granting him relief pursuant to 28 U.S.C. § 2255. (2015 ECF No. 63.) The Government promptly

 filed notice of intent to pursue prosecution.




                                                   2
Case 1:20-cr-00116-TWP-DML Document 68 Filed 06/14/21 Page 3 of 5 PageID #: 842




        On May 27, 2020, Taylor was charged in a 34-count Indictment with the following: twenty-

 four counts of sexual exploitation of a minor and attempted sexual exploitation of a minor in

 violation of 18 U.S.C. § 2251(a), (e), four counts of coercion and enticement in violation of 18

 U.S.C. § 2422(b), three counts of distribution of visual depictions of a minor engaging in sexually

 explicit conduct in violation of 18 U.S.C. § 2252(a)(2), one count of receipt of visual depictions

 of minors engaging in sexually explicit conduct in violation of 18 U.S.C. § 2252(a)(2), one count

 of possession of visual depictions of minors engaging in sexually explicit conduct in violation of

 18 U.S.C. § 2252(a)(4), and one count of conspiracy to possess visual depictions of minors

 engaging in sexually explicit conduct in violation of 18 U.S.C. § 2252(a)(4) (Filing No. 1). The

 charges surround events that allegedly occurred between 2011 and 2015. Specifically, Taylor is

 charged with using hidden cameras in his residence to surreptitiously record minor children in the

 bathroom, changing clothes, and engaging in sexual activity. The victims consist of members of

 Taylor's family as well as friends of those family members. Several of the victims have disclosed

 instances of hands-on sexual abuse by Taylor.

        The Government believes Taylor may offer testimony, make arguments, advance positions,

 or present evidence at trial that contradicts statements he made during the 2015 proffer sessions.

 If he does so, then the Government intends to use relevant statements from the proffer sessions for

 impeachment or rebuttal.

        In its Motion, the Government asks the Court to preliminarily rule that, "if the Defendant

 offers testimony, makes arguments, advances positions, or presents evidence at trial that

 contradicts statements he made during proffer sessions on May 14, 2015, June 18, 2015, and

 August 17, 2015, then the Government may introduce the Defendant’s statements from the 2015

 proffer sessions." (Filing No. 48 at 1.)




                                                 3
Case 1:20-cr-00116-TWP-DML Document 68 Filed 06/14/21 Page 4 of 5 PageID #: 843




        The Government asserts and the Court agrees that proffer agreements are contracts and

 must be enforced according to their terms. United States v. Reed, 272 F.3d 950, 954 (7th Cir.

 2001). The Seventh Circuit has held that if the Government establishes by a preponderance of the

 evidence that a defendant has contradicted his proffer statement, regardless of whether the

 defendant takes the stand and testifies, then the Government may introduce proffer statements at

 trial. United States v. Williams, 272 F.3d 845, 856 (7th Cir. 2001); United States v. Richardson,

 130 F.3d 765, 778 (7th Cir. 1997); United States v. Dortch, 5 F.3d 1056, 1067–68 (7th Cir. 1993).

        Taylor has not responded or otherwise opposed the motion in limine. The Government's

 position is well-taken and supported by controlling case law. Accordingly, the Motion is granted.

                                       III.    CONCLUSION

        For the foregoing reasons, the Court GRANTS the Government's Fourth Motion in Limine

 (Filing No. 48). If, during trial, Taylor offers testimony, makes arguments, advances positions, or

 presents evidence that contradicts statements he made during the 2015 proffer sessions, then the

 Government may introduce relevant statements from the proffer sessions for impeachment or

 rebuttal purposes.

        An order in limine is not a final, appealable order. If the parties believe that specific

 evidence is inadmissible during the course of the trial, counsel may raise specific objections to that

 evidence.

        SO ORDERED.

        Date:    6/14/2021




                                                   4
Case 1:20-cr-00116-TWP-DML Document 68 Filed 06/14/21 Page 5 of 5 PageID #: 844




 Distribution:

 Jeremy Brian Gordon
 Law Office of Jeremy Gordon
 jeremy@gordondefense.com

 Zachary Lee Newland
 JEREMY GORDON, PLLC
 zach@gordondefense.com

 Kathryn E. Olivier
 UNITED STATES ATTORNEY'S OFFICE
 kathryn.olivier@usdoj.gov

 Bradley Paul Shepard
 UNITED STATES ATTORNEY'S OFFICE
 brad.shepard@usdoj.gov




                                       5
